Exhibit 10.1
SUMMARY OF FINAL TERMS
FOR CARY B. WOOD EMPLOYMENT AGREEMENT

     
Position
  Chief Executive Officer
 
   
Term of Employment
  At will employment. Employment may be terminated by Cary Wood (“Wood”) or
Sparton Corporation (“the Company”), at any time. The Employment Agreement (“the
Agreement”) will have an initial term of 3 years.
 
   
Board of Directors
  Wood shall be appointed to the Board of Directors upon his hire and thereafter
nominated as a member of the Board during each year of Wood’s employment as
necessary. Following Wood’s termination, he will be deemed to have resigned from
the Board.
 
   
Salary
  $400,000 base salary minus normal payroll deductions.
 
   
Bonus
  2009 Performance Bonus
At least $113,333, with a maximum target opportunity of $226,666 (66% of base)
each of which is pro-rated for approximate mid-year entry, assuming performance
goals are achieved under the written objective and subjective criteria
established by the Company with input from Wood.
 
   
 
  2010 Performance Bonus
At least $170,000, with a maximum target opportunity of $340,000 (80% of base),
assuming performance goals are achieved under the written objective and
subjective criteria established by the Company with input from Wood.
 
   
 
  2011 & 2012 Performance Bonuses
No required minimum bonus with a maximum target opportunity of $340,000 (80% of
base), assuming performance goals are achieved under the written objective and
subjective criteria established by the Company with input from Wood for the
fiscal years ending in June, 2011 and June, 2012. The performance bonuses for
fiscal years ending on June 30, 2009, 2010, 2011, and 2012 are forfeited in the
event Wood is terminated for Cause under the terms of the Agreement.
 
   
Long-Term Incentives
   
Long-term Incentive Grants
  Wood will be awarded Long-term Incentives in accordance with the Company’s
Senior Executive Long-term Incentive Plan as established by the Board of
Directors.

 



--------------------------------------------------------------------------------



 



     
Restricted Stock
   
Number of Shares
  120,000 shares of restricted stock with a grant date of November 24, 2008.
 
   
Vesting Schedule
  46,666 shares vest on June 30, 2009
 
  46,666 shares vest on June 30, 2010
 
  26,668 shares vest on June 30, 2011
 
   
Signing Bonus
  $50,000 cash bonus payment to be paid within 30 days of November 6, 2008. If
Wood is terminated For Cause or if Wood resigns without Good Reason (as defined
in the Agreement) prior to November 24, 2009, Wood will repay the bonus to the
Company.
 
   
Benefits
  Wood will be eligible to participate in the Company’s employee benefit plans,
policies and arrangements applicable to other executive officers including:
participation in the 401(k) plan, medical, dental, vision and life and
disability insurance, as applicable.
 
   
Perquisites
  Wood will be eligible for Company perquisites as at least the same level as
other senior executive officers including auto allowance and country club
membership.
 
   
Time-Off
  Wood will receive paid time-off in accordance with Company policy for other
senior executive officers, but no less than 19 days of paid time off annually.
 
   
Relocation Benefit
  Wood shall receive the standard relocation package provided by the Company for
reasonable expenses incurred in moving to a mutually agreeable location within a
30-minute commute of the Company’s Jackson, Michigan offices.
 
   
Attorneys’ Fees
  The Company shall reimburse Wood for reasonable legal and tax advice expenses
incurred in the negotiation, preparation and execution of the Employment
Agreement in an amount not to exceed $10,000.
 
   
Termination for Cause
  The Company can terminate the Agreement at any time For Cause as defined in
the Agreement without recourse, except for vested benefits.
 
   
Termination Without Cause
  The Company can terminate the Agreement at any time Without Cause and shall
pay Wood certain salary continuation benefits, a performance bonus and certain
COBRA benefits, all as more specifically described in the Agreement.
 
   
Termination by Wood
  Wood can terminate the Agreement for Good Reason, as defined

 



--------------------------------------------------------------------------------



 



     
For Good Reason
  in the Agreement, and be entitled to the benefits provided in the event of a
Termination Without Cause.
 
   
Confidentiality
  During the term of the Agreement and thereafter Wood agrees to keep Company
proprietary information confidential.
 
   
Non-Competition/Non-Solicitation
  During the term of the Agreement and for a period of twelve months thereafter
Wood shall not “compete” with the Company in the Electronic Manufacturing
Services business, nor solicit employees or customers or suppliers of the
Company, all as more specifically defined in the Agreement.

 